Citation Nr: 1403514	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from April 1967 to July 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that denied the Veteran's request to reopen his previously denied claims for service connection for an emotionally unstable personality and a lower back disability.

In November 2010, and January and September 2013, the Veteran testified during hearings before the undersigned conducted via videoconference.  Transcripts of the hearings are of record.

In April 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  In an October 2012 decision, the Board reopened the Veteran's previously denied claim for service connection for a back disability.  At that time, it noted that evidence received after the April 2011 remand included new psychiatric diagnoses not considered at the time of the Veteran's original service connection claim.  The Board also noted that, as a claim based on a diagnosis that was different from that considered in prior decisions was a new claim, it was no longer necessary to submit new and material evidence.  See Boggs v. Peake, 520 F.3d 1330 (Fed.Cir 2008).  The Board then remanded both service connection claims to the RO via the AMC for further development.  

In March 2013, the Board remanded the Veteran's case to the RO via the AMC for further development.

The matter of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

A psychiatric disability, diagnosed as posttraumatic stress disorder (PTSD) and panic disorder, had its onset during active military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision grants the claim on the appeal for service connection for a psychiatric disability, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

II.  Factual Background and Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Congenital or developmental defects and personality disorders are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2013)

Service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2009), 

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the service records may corroborate the Veteran's account of the stressor incident and evidence of behavior changes in response to the stressor can provide credible supporting evidence that the stressor occurred.

Analysis

Preliminarily, the Board notes that the medical record is replete with diagnoses of a personality disorder.  However, personality disorders are not diseases or injuries within the meaning of the applicable legislation for which service connection may be granted.  See 38 C.F.R. § 3.303(c).  The Veteran has not contended that service connection should be granted for the personality disorder, or that the personality disorder constitutes a psychiatric disability.

The record includes the report of an evaluation provided by M. Cook, Psy.D., in October 2011.  She diagnosed the Veteran as having PTSD and panic disorder associated with PTSD (in addition to a possible personality disorder).  She attributed the PTSD to physical and emotional abuse during basic training.  She further noted that alcohol abuse and panic attacks were responses to the disorder.

This evaluation satisfies the requirements for establishing service connection for PTSD on the basis of personal assault.  It provides a medical diagnosis; links it to in-service stressors; and finds behavior changes in response to the stressor.  A medical opinion can serve to provide credible supporting evidence of a personal assault.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. Apr. 2011).

A VA psychologist examined the Veteran in April 2013, and concluded that the Veteran had only a personality disorder and alcohol dependence; but did not provide reasons for rejecting the PTSD diagnosis.

The evidence is in at least equipoise.  The Veteran's underlying psychiatric disability has been given various diagnoses over the years, in addition to PTSD.  The evidence supports a finding that the psychiatric disability, regardless of diagnosis, was incurred in active service.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a psychiatric disability is granted.


REMAND

In its March 2013 remand, the Board directed that the VA examiner provide an opinion as to whether it was likely as not that the Veteran's degenerative changes of the lumbar spine or any other currently diagnosed back disorder were incurred in service.  In April 2013, the examiner diagnosed a back strain and degenerative arthritis.  The examiner provided a negative opinion, but contrary to the remand instructions, this was based on medical records alone without consideration of the Veteran's reports of continuity of symptomatology as directed by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician to ascertain whether any back disability identified since 2009, is the result of a disease or injury in service.  It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to whether:

a. it is at least as likely as not (a 50 percent or higher degree of probability) that a low back disability had its onset during his period of service or is otherwise related to the Veteran's period of service

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence. 

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to low back symptomatology, and any post-service medical findings of low back conditions.


3.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case; then return the case the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


